     Case 1:19-cv-00400-NONE-GSA Document 22 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   ETUATE SEKONA,                                          1:19-cv-00400-NONE-GSA (PC)

12                       Plaintiff,
                                                             ORDER DENYING MOTION FOR
13           v.                                              APPOINTMENT OF COUNSEL

14   R. PEREZ, et al.,                                       (Document# 20)

15                       Defendants.
16

17

18           On August 31, 2020, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff

19   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113
     F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent Plaintiff
20
     pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
21
     District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain
22
     exceptional circumstances the court may request the voluntary assistance of counsel pursuant to §
23
     1915(e)(1). Rand, 113 F.3d at 1525.
24
             Without a reasonable method of securing and compensating counsel, the court will seek
25   volunteer counsel only in the most serious and exceptional cases. In determining whether
26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                         1
     Case 1:19-cv-00400-NONE-GSA Document 22 Filed 09/03/20 Page 2 of 2

 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that Plaintiff is likely to

 3   succeed on the merits. Plaintiff’s Complaint was dismissed on May 13, 2020 for failure to state a
     claim, and his First Amended Complaint, filed on August 31, 2020, awaits screening by the court.
 4
     (ECF Nos. 15, 21.) To date, the court has not found any cognizable claims in Plaintiff’s
 5
     complaints for which to initiate service of process, and no other parties have yet appeared.
 6
     Plaintiff’s claims for failure to protect and retaliation are not complex, and based on a review of
 7
     the record in this case, the court finds that Plaintiff can adequately articulate his claims.
 8
     Therefore, Plaintiff’s motion shall be denied without prejudice to renewal of the motion at a later
 9   stage of the proceedings.
10          For the foregoing reasons, Plaintiff’s motion for the appointment of counsel is HEREBY
11   DENIED, without prejudice.
12
     IT IS SO ORDERED.
13

14      Dated:     September 3, 2020                                 /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
